Citation Nr: 0216502	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  99-20 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for cervical spine strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.

4.  Entitlement to a compensable rating for the residuals of 
bilateral herniorrhaphies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran had active duty from November 1990 to January 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1998 decision by the Seattle Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that, an October 2000 RO decision, among 
other things, granted an increased 20 percent rating for 
cervical spine strain.  By May 2002 rating decision the RO 
granted an increased 10 percent disability rating for 
lumbosacral strain.  The veteran withdrew his request for a 
hearing by correspondence in October 1999.  


FINDINGS OF FACT

1.  Medical evidence demonstrates that the veteran's service-
connected cervical spine strain is manifested by no more than 
moderate limitation of motion, including as a result of pain 
and dysfunction.  

2.  Medical evidence shows that his service-connected 
lumbosacral strain is manifested by characteristic pain on 
motion and no more than slight limitation of motion, 
including as a result of pain and dysfunction, with no 
evidence of muscle spasm on extreme forward bending with loss 
of lateral spine motion in a standing position.  

3.  Medical evidence demonstrates that the veteran's service-
connected gastroesophageal reflux disease is manifested by 
pyrosis and regurgitation without persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain that is productive of a considerable impairment of 
health.

4.  Medical evidence reveals that his service-connected 
residuals of bilateral herniorrhaphies is manifested by 
postoperative status without recurrent inguinal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected cervical spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

2.  The criteria for a rating in excess of 10 percent for 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, Codes 5292, 5295 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected gastroesophageal reflux disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.114, Code 7346 (2001).

4.  The criteria for a compensable rating for service-
connected residuals of bilateral herniorrhaphies are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.114, Code 7338 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  VCAA also requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

In this case, in March 2002 correspondence the RO notified 
the veteran and his accredited representative of VCAA and of 
the evidence necessary to substantiate his claims with 
identification of the party responsible for obtaining 
pertinent evidence.  A review of the record indicates that VA 
has conducted appropriate evidentiary development in this 
case and notified the veteran of these matters in the October 
1998 rating decision, in the October 1999 statement of the 
case, and in the October 2000 and May 2002 supplemental 
statements of the case.  Although at his January 2000 VA 
examination the veteran reported he had seen an orthopedic 
surgeon and a chiropractor in 1999 for treatment of his neck 
and back, he did not respond to the March 2002 RO request 
that he provide additional information as to private medical 
treatment and authorization for the release of any private 
medical records to VA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the "duty to assist is not always a one-way 
street" and that, if a veteran wishes help, he cannot 
passively wait in those circumstances where he may or should 
have information that is essential in obtaining pertinent 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the veteran has been kept apprised of what he 
must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In claims for disability compensation VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes that the 
veteran underwent examinations pertinent to his claims in 
September 1998, January 2000, and April 2002 and that medical 
evidence sufficient for an adequate determination of the 
matters on appeal has been obtained.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  Thus, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).  

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease 
or injury is prohibited.  38 C.F.R. § 4.14 (2001).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).  

The Board's authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2001).  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Cervical Spine Strain

The Rating Schedule provides compensable ratings for 
limitation of motion of the cervical spine when that 
limitation is slight (10 percent), moderate (20 percent), or 
severe (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2001).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Court has held that a lay person 
can provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet. App. 449 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

VA regulations, however, require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (2001); see 
also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
Court has held that section 4.40 did not require a separate 
rating for pain, but provided guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

On review of the entire record, the Board finds persuasive 
medical evidence demonstrates that the veteran's service-
connected cervical spine strain is presently manifested by no 
more than moderate limitation of cervical spine motion, 
including as a result of pain and dysfunction.  April 2002 VA 
examination revealed cervical spine flexion to 16 degrees, 
extension to 60 degrees, bilateral tilt to 26 degrees, and 
bilateral rotation to 37 degrees.  Upper extremity motor 
strength and reflexes were 5/5, and there was no evidence of 
atrophy or fasciculation.  Although the veteran complained of 
occasional shooting pain radiating down the arms when he 
sneezed, the examiner noted x-ray examination revealed a 
straight cervical spine with good maintenance of disc space 
height and no significant hypertrophic changes.  The examiner 
commented that the veteran did not have any limitations 
relative to endurance, frequency, or repetition and did not 
manifest pain on examination.  

The Board finds the April 2002 examination findings are 
consistent with the September 1998 and January 2000 VA 
evaluations of this disorder.  The Board notes that the April 
2002 motion studies revealed more limitation of cervical 
spine motion than was described in prior examinations but 
demonstrates the veteran's present limitation is no more than 
moderate, including as a result of pain and dysfunction.  
Flexion and extension in April 2002 revealed a total range of 
76 degrees compared to a total range of 95 degrees in 
September 1998 which was described as mildly impaired.  Thus, 
an initial rating in excess of 20 percent for cervical spine 
strain is unwarranted.  

There is no evidence of ankylosis or intervertebral disc 
syndrome to the cervical spine.  The Board finds in the 
absence of such evidence that consideration of alternative 
ratings criteria is not warranted.  See Codes 5287, 5293.  

The Board further finds there is no persuasive evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, the most recent 
VA examination noted the veteran would be working presently 
if a job was available in his field and that he reported he 
had not missed work because of this disorder.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, was not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

As noted above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no provision on which 
to assign a higher initial or "staged" rating, and that the 
preponderance of the evidence is against the veteran's claim.

II.  Lumbosacral Strain

The Rating Schedule provides compensable ratings for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See Code 5295 (2001).  

The Rating Schedule also provides compensable ratings for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent).  See Code 5292 (2001).  

Based upon a review of the entire record, the Board finds 
persuasive medical evidence demonstrates the veteran's 
service-connected lumbosacral strain is presently manifested 
by characteristic pain on motion and no more than slight 
limitation of lumbar spine motion, including as a result of 
pain and dysfunction.  The Board notes an April 2002 VA 
examination revealed lumbar spine flexion to 92 degrees, 
extension to 39 degrees, right tilt to 32 degrees, left tilt 
to 29 degrees, and right and left rotation greater that 70 
degrees.  His gait and station were normal and he was able to 
heel and toe, tandem, and parallel walk well.  He was able to 
squat fully and recover without difficulty.  Muscle bulk and 
strength were 5/5 and there was no evidence of atrophy, 
fasciculation, or spasm.  The diagnosis was lumbosacral 
strain with mild sacroiliac joint erosions.  The examiner 
commented that the veteran did not have any limitations 
relative to endurance, frequency, or repetition and did not 
manifest pain upon examination.  

The April 2002 examination findings are consistent with the 
September 1998 and January 2000 VA evaluations of this 
disorder.  The Board notes that the September 1998 examiner's 
assessment noted exacerbations once or twice a year, lasting 
about one week, requiring muscle relaxants and anti-
inflammatory agents, but without interval symptoms or 
evidence of abnormalities on examination.  As the objective 
medical findings in this case reveal no more than slight 
lumbar spine limitation of motion, including as a result of 
pain and dysfunction, with no demonstrable muscle spasm on 
extreme forward bending, the Board finds that an initial 
rating in excess of 10 percent for lumbosacral strain is not 
warranted.  

There is no evidence of ankylosis or intervertebral disc 
syndrome to the lumbar spine.  The Board finds in the absence 
of such evidence that consideration of alternative ratings 
criteria is not warranted.  See 38 C.F.R. § 4.71a, Codes 
5289, 5293.  There is also no persuasive evidence of any 
unusual or exceptional circumstances as to warrant an 
extraschedular rating for this disability.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service was not warranted.  See 
Bagwell, 9 Vet. App. 337.  In this case, the Board finds no 
provision upon which to assign a higher initial or "staged" 
rating.  The preponderance of the evidence is against the 
veteran's claim.  

III.  Gastroesophageal Reflux Disease

As a preliminary matter, the Board notes the veteran's 
service-connected gastroesophageal reflux disease is 
presently rated 10 percent disabling, by analogy, under the 
criteria for hiatal hernia.  See 38 C.F.R. § 4.114, Code 7346 
(2001).  Based upon the evidence of record, the Board finds 
the veteran's disability is appropriately rated under these 
analogous criteria.  See 38 C.F.R. § 4.20.

The Rating Schedule provides a 10 percent rating for hiatal 
hernia when there are two or more of the symptoms required 
for a 30 percent rating but of lesser severity than is 
required for that evaluation; a 30 percent rating with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, all of which is productive of a 
considerable impairment of health; and a 60 percent rating 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  Code 
7346.

A regulatory amendment, effective July 2, 2001, made changes 
to the schedular criteria for evaluating diseases of the 
digestive system; however, the criteria for evaluating hiatal 
hernia were unchanged.  See Code 7346 (effective before and 
after July 2, 2001). 

The medical evidence shows that, on September 1998 VA 
examination, the veteran reported good symptom control with 
Prilosec use over the prior 4 years but mild discomfort about 
once daily, lasting a few minutes.  He stated the disorder 
was exacerbated during stress and that he avoided spicy foods 
and caffeine.  The examiner noted mild epigastric discomfort 
with deep palpation but that the veteran's abdomen was 
otherwise benign.  It was noted he appeared to be well 
nourished.  The diagnoses included history of hyperacidity 
with moderate gastroenteric symptoms as described and 
gastroesophageal reflux with some esophagitis.  

At his January 2000 VA examination, the veteran complained of 
pyrosis and reflux 4 to 5 times per day, improved with 
Prilosec and occasional aspiration and pyrosis while sleeping 
and controlled by Di-gel on an as need basis.  The examiner 
noted the veteran's abdomen revealed no evidence of 
tenderness to the epigastrium.  Bowel sounds were normal and 
active.  There was no evidence of rebound.  The diagnoses 
included gastroesophageal reflux disease.  

In April 2002 the veteran complained of pyrosis 2 to 3 times 
per day and reflux 2 to 3 times per day since he had run out 
of Prilosec.  He stated the disorder was usually not 
problematic at night but that occasionally he experienced 
really severe pyrosis.  The examiner's diagnoses included 
gastroesophageal reflux disease and pyrosis.

On review of the entire record, the Board finds persuasive 
medical evidence demonstrates that the veteran's service-
connected gastroesophageal reflux disease is presently 
manifested by pyrosis and regurgitation without persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain that is productive of a considerable impairment of 
health.  Therefore, the Board finds entitlement to an initial 
rating in excess of 10 percent for gastroesophageal reflux 
disease is not warranted.

There is also no persuasive evidence of any unusual or 
exceptional circumstances as to warrant an extraschedular 
rating for this disability.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service was not warranted.  See Bagwell, 9 Vet. App. 337.  

In this case, the Board finds no provision upon which to 
assign a higher initial or "staged" rating, and finds the 
preponderance of the evidence is against the veteran's claim.

IV.  Residuals of Bilateral Herniorrhaphies

The Rating Schedule provides ratings for inguinal hernias 
which are not operated but are remediable or which are small, 
reducible, or without true hernia protrusion (zero percent); 
for a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt (10 percent); 
for a small recurrent postoperative or unoperated 
irremediable, inguinal hernia, which is not well supported by 
a truss or is not readily reducible (30 percent); and for a 
large postoperative recurrent inguinal hernia that is 
considered inoperable and which is not well supported under 
ordinary conditions and which is not readily reducible 
(60 percent).  See Code 7338 (2001).  

A regulatory amendment effective July 2, 2001, made changes 
to the schedular criteria for evaluating diseases of the 
digestive system; however, the criteria for evaluating 
inguinal hernia were unchanged.  See Code 7338 (effective 
before and after July 2, 2001). 

Based on a review of the entire record, the Board finds 
persuasive medical evidence demonstrates the veteran's 
service-connected residuals of bilateral herniorrhaphies is 
presently manifested by postoperative status without a 
recurrent inguinal hernia.  VA examinations in September 
1998, January 2000, and April 2002 show the veteran underwent 
a right inguinal herniorrhaphy in 1992 and a left 
herniorrhaphy in 1995 but that examinations revealed no 
evidence of herniation recurrence.  It was noted that he 
complained of occasional tightness and discomfort in the 
groin area.  As the evidence does not demonstrate the veteran 
now has recurrent postoperative inguinal hernia, a 
compensable rating is not warranted.  

Although the veteran complained of mild discomfort and 
numbness in the area of his herniorrhaphy scars, there was no 
evidence of painful or tender superficial scarring upon 
objective demonstration.  In fact, the April 2002 examiner 
noted well-healed and asymptomatic scars, and the September 
1998 examiner noted there was no evidence of tenderness, 
redness, or swelling to the residual scars.  The Board finds 
in the absence of such evidence that consideration of 
alternative rating criteria is not warranted.  See Codes 
7804, 7805 (before and after Aug. 30, 2002), 67 Fed. Reg. 
49590, 49596 (July 31, 2002).  

There is also no persuasive evidence of any exceptional 
circumstances to warrant an extraschedular rating for this 
disability.  Thus, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service was not 
warranted.  See Bagwell, 9 Vet. App. 337.  Also, the Board 
finds no basis to support a compensable rating; moreover, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
cervical spine strain is denied.

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.

Entitlement to a compensable rating for the residuals of 
bilateral herniorrhaphies is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

